Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ren (US 20120264816 A1, IDS).
Ren teach a pharmaceutical composition comprise 25HC3S and pharmacologically suitable carrier. See, particularly, paragraphs [0063]. As for the intended use, note, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In instant case, the intended use does not result a patentably distinct structure difference of the substance (composition) and the composition of Ren is fully capable of performing the intended use herein.

Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ren (US 20120264816 A1, IDS) in view of Feng et al. (“The role of leptin in obesity and the potential for leptin replacement therapy” Endocrine, 2013, Vol. 44, pp 33-39, IDS), and Tan et al. (“Leptin Deficiency contributes to the pathogenesis of alcoholic fatty liver disease in mice,” The American Journal of Pathology, 2012, Vol. 181, No. 10, pp 1279-1286, IDS).
Ren teaches a pharmaceutical composition comprise 25HC3S and pharmacologically suitable carrier and method of using the same for promoting liver healing and regeneration, in lowering lipid levels, and/or in suppressing inflammatory responses e.g. lipid levels in blood or serum. The composition may be in various dosage forms, particularly, tablets, pills, for oral administration. See, particularly, paragraphs [0063]. Furthermore, Ren teach a method of promotion of lipid homeostasis, treatment and/or prevention of liver diseases or damage, treating or preventing hyperlipidemia, or associated disorders, in a subject, comprising increasing the level of the cholesterol metabolite, 25-hydroxycholesterol-3-sulfate (SHC3S) in the subject, particularly by administering to the subject exogenous 25HC3S. See, particularly, paragraphs [0008] to [0012]. The hyperlipidemia associated disorders includes, atherosclerosis, stroke, diabetes. The hyperlipidemia include both primary subtype, i.e., hyperlipidemia due to genetic causes (such as mutation in a receptor protein), and secondary hyperlipidemia arising from other underlying causes, such as diabetes. The method is particularly useful for treatment conditions associated with elevated lipids, such as atherosclerosis, various metabolic disorders, obesity, fatty liver, gallstone, etc. See, particularly, paragraphs [0060] to [0063].  Ren discloses a reversal of diet-induced serum and hepatic lipid accumulation by 25HC3S in mouse models of Nonalcoholic fatty liver disease (NAFLD). See, particularly, example 1, paragraphs [0071] to [0097]. The therapeutic effective amounts of25HC3S is in the range of 0.1mg/kg to 100mg/kg of body weight. See, particularly, paragraph [0010] and the claims.
Ren does not teach expressly treatment of patients with leptin deficiency
However, Feng et al. teach that low level of leptin may lead to obesity. See, particularly, page 34, the left column. Tan et al. teach that leptin deficiency contributes to the pathogenesis of alcoholic fatty liver. Alcohol consumption lead to leptin deficiency. See, particularly, pages 1279-1280.  
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to use the method of Ren for treatment of patients of obesity or alcoholic fatty liver who have leptin deficiency.
A person of ordinary skill in the art would have been motivated to use the method of Ren for treatment of patients of obesity or alcoholic fatty liver who have leptin deficiency because the method is particularly known for promoting lipid homeostasis and for treatment of obesity and fatty liver and leptin deficiency is known as one of the etiology that cause obesity or fatty liver.. Furthermore, the optimization of a result effective parameter, e.g., effective amount of a therapeutic agent, particularly within the disclosed range, is considered within the skill of the artisan. Note,  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627